COLORADO COURT OF APPEALS                                          2017COA71


Court of Appeals No. 16CA1085
Industrial Claim Appeals Office of the State of Colorado
WC No. 4-978-703-01


Michael Sanchez,

Petitioner,

v.

Industrial Claim Appeals Office of the State of Colorado, Denver Water, and
Travelers Indemnity Company,

Respondents.


                              ORDER AFFIRMED

                                Division IV
                         Opinion by JUDGE ASHBY
                      Hawthorne and Nieto*, JJ., concur

                           Announced May 18, 2017


Law Office of Chris Forsyth, LLC, Chris Forsyth, Denver, Colorado, for
Petitioner

Cynthia H. Coffman, Attorney General, Emmy A. Langley, Assistant Attorney
General, Denver, Colorado, for Respondent Industrial Claim Appeals Office

Ray Lego & Associates, Jonathan S. Robbins, Gregory W. Plank, Greenwood
Village, Colorado, for Respondent Denver Water

No Appearance for Respondent Travelers Indemnity Company


*Sitting by assignment of the Chief Justice under provisions of Colo. Const. art.
VI, § 5(3), and § 24-51-1105, C.R.S. 2016.
¶1    The claimant in this case challenges the constitutionality of

 portions of the Workers’ Compensation Act of Colorado, sections

 8-40-101 to -55-105, C.R.S. 2016 (Act). Claimant, Michael

 Sanchez, contends that using administrative law judges (ALJs) and

 the Industrial Claim Appeals Office (Panel), from the state’s

 executive branch, violates equal protection and the separation of

 powers. He also challenges the constitutionality of section

 8-43-404(5)(a)(II)(A), C.R.S. 2016, which exempts governmental

 entities from providing an injured worker with a list of four

 physicians from whom the worker may seek medical care for his or

 her injury. Because we reject these constitutional arguments, and

 are not persuaded by claimant’s remaining contentions, we affirm

 the Panel’s decision denying and dismissing claimant’s request for

 temporary disability benefits.

                            I. Background

¶2    Claimant works for Denver Water in the leak detection

 department. On March 25, 2015, he sustained a back injury lifting

 a hydraulic unit from his truck. He felt immediate back pain,

 reported his injury, and was sent to an in-house clinic for treatment

 and evaluation. Claimant described his injury as “pain to right low


                                   1
 back,” but a pain diagram he completed that day illustrated aching

 and stabbing pain mid-way between his armpit and hip. Dr. Hugh

 Macaulay, the part-time physician at the clinic, diagnosed claimant

 with an injury to the “upper back (thoracic area) on the right side of

 the body.”

¶3    A week later, Dr. Macaulay reported that claimant was “doing

 markedly better than on his last visit.” Two and half weeks later,

 claimant reported that his “pain is much less” and rated it “as 1-

 1.5/10.” By May 13, 2015, claimant had been released to full duty

 with no restrictions. Dr. Macaulay placed claimant at maximum

 medical improvement (MMI) for his mid-back injury on June 3,

 2015.

¶4    However, after he was placed at MMI, claimant complained of

 “significantly more discomfort in his mid-back area.” An MRI of the

 thoracic spine was “benign.” He also told his physical therapist a

 day earlier that he had “excruciating” lower back pain.

¶5    Claimant returned for a follow-up visit with Dr. Macaulay in

 July 2015 complaining of low back pain. He told Dr. Macaulay that

 another physician had diagnosed “lumbar strain, thoracic strain

 and depression.” But both Dr. Macaulay and a specialist concluded


                                   2
 that claimant’s lumbar strain was not work-related. Based on an

 MRI study of claimant’s low back, Dr. Macaulay opined that

 claimant’s low back pain was associated with “normal age-related”

 degenerative changes.

¶6    Claimant sought temporary partial disability (TPD) benefits

 from the date of his injury and temporary total disability (TTD)

 benefits from June 2015 when his low back pain flared. But an

 ALJ rejected claimant’s request for benefits, finding that his low

 back pain was unrelated to his work injury. The ALJ also found

 that because claimant had continued working, he had not suffered

 a wage loss and therefore was not entitled to either TPD or TTD

 benefits. On that basis, the ALJ denied and dismissed claimant’s

 request for both TTD and TPD benefits. The Panel affirmed the

 ALJ’s rulings, but it remanded the case to the ALJ to address

 whether claimant was entitled to a change in his physician.

 Claimant now appeals.

        II. Issues Raised are Final for Purposes of This Appeal

¶7    We begin by addressing Denver Water’s assertion that

 claimant’s appeal should be dismissed for lack of finality. Denver

 Water argues that because the Panel remanded part of the ALJ’s


                                   3
  order for further consideration, the order was not final for appeal

  and the appeal should be dismissed. We disagree.

¶8      Section 8-43-301(2), C.R.S. 2016, permits “[a]ny party

  dissatisfied with an order that requires any party to pay a penalty

  or benefits or denies a claimant any benefit or penalty [to] file a

  petition to review with the division.” Thus, to be final and

  appealable, an ALJ’s order “must grant or deny benefits or

  penalties.” Flint Energy Servs., Inc. v. Indus. Claim Appeals Office,

  194 P.3d 448, 449-50 (Colo. App. 2008); accord Ortiz v. Indus. Claim

  Appeals Office, 81 P.3d 1110, 1111 (Colo. App. 2003).

¶9      Because the Panel affirmed the ALJ’s decision denying

  claimant’s request for TPD and TTD benefits, that portion of the

  ALJ’s order is final and appealable. We therefore turn to the merits

  of claimant’s appeal. We first address claimant’s various

  constitutional arguments, and then we consider his other claims for

  relief.

                      III. Constitutional Challenges

                         A. Separation of Powers

¶ 10    Claimant argues that the separation of powers doctrine is

  violated “by having workers’ compensation cases heard in the


                                     4
  executive branch.” He contends that “workers’ compensation cases

  involve private rights that are properly heard by judicial branch

  judges.” We are not persuaded.

¶ 11   “Article III of the Colorado Constitution prohibits one branch

  of government from exercising powers that the constitution vests in

  another branch.” Dee Enters. v. Indus. Claim Appeals Office, 89

  P.3d 430, 433 (Colo. App. 2003). The “separation of powers

  doctrine does not require a complete division of authority among

  the three branches, however, and the powers exercised by different

  branches of government necessarily overlap.” Id. Dee Enterprises

  held that the statutory scheme for deciding workers’ compensation

  cases does not violate the separation of powers doctrine and that

  “review by this court of the Panel’s final orders for errors of law and

  abuse of discretion is sufficient to protect the proper exercise of

  judicial function.” Id. at 437.

¶ 12   Claimant nevertheless argues that the United States Supreme

  Court cases on which Dee Enterprises relied, Thomas v. Union

  Carbide Agricultural Products Co., 473 U.S. 568 (1985), and Crowell

  v. Benson, 285 U.S. 22 (1932), directly contradict the principles

  espoused in Dee Enterprises. But we conclude that Dee Enterprises


                                     5
  thoroughly and properly analyzed this issue and faithfully followed

  the precedent of Thomas and Crowell.

                           B. Equal Protection

¶ 13   The Fourteenth Amendment to the United States Constitution

  provides that “[n]o state shall . . . deny to any person within its

  jurisdiction the equal protection of the laws.” Although the

  Colorado Constitution does not contain an identical provision, “it is

  well-established that a like guarantee exists within the

  constitution’s due process clause, Colo. Const. art. II, sec. 25, and

  that its substantive application is the same insofar as equal

  protection analysis is concerned.” Qwest Corp. v. Colo. Div. of Prop.

  Taxation, 2013 CO 39, ¶ 22 (quoting Lujan v. Colo. State Bd. of

  Educ., 649 P.2d 1005, 1014 (Colo. 1982)), abrogated on other

  grounds by Warne v. Hall, 2016 CO 50.

¶ 14   We address, and reject, each of claimant’s equal protection

  challenges in turn.

                          1. Standard of Review

¶ 15   Claimant first asserts that his equal protection challenges

  should be analyzed under a strict scrutiny standard, rather than

  under a rational basis review.


                                     6
           Under equal protection law, judicial scrutiny of
           a statute varies according to the type of
           classification involved and the nature of the
           right affected. The rational basis standard of
           review applies when a legislative classification
           does not involve a suspect class or
           abridgement of a fundamental right triggering
           strict scrutiny and also when the classification
           does not trigger an intermediate standard of
           review.

Culver v. Ace Elec., 971 P.2d 641, 645-46 (Colo. 1999) (citations

omitted). “A legislative enactment which infringes on a

fundamental right or which burdens a suspect class is

constitutionally permissible only if it is ‘necessary to promote a

compelling state interest,’ and does so in the least restrictive

manner possible.” Evans v. Romer, 882 P.2d 1335, 1341 (Colo.

1994) (quoting Dunn v. Blumstein, 405 U.S. 330, 342 (1972)), aff’d,

517 U.S. 620 (1996). In contrast, “[u]nder the rational basis

standard of review, a statutory classification will stand if it bears a

rational relationship to legitimate governmental objectives and is

not unreasonable, arbitrary, or capricious.” HealthONE v.

Rodriguez, 50 P.3d 879, 893 (Colo. 2002). Claimant asserts that

because his fundamental right to a fair hearing is threatened by

using non-judicially selected and retained ALJs and Panel



                                   7
  members, his claim should be analyzed under the strict scrutiny

  standard.

¶ 16   But, “[n]ot all restrictions on fundamental rights are analyzed

  under a strict scrutiny standard of review,” Rocky Mountain Gun

  Owners v. Hickenlooper, 2016 COA 45M, ¶ 19, and, as Culver held,

  “[r]eceipt of workers’ compensation benefits is not a fundamental

  right.” Culver, 971 P.2d at 646. Indeed, we have found no case,

  and claimant has not cited any to us, that analyzes workers’

  compensation hearings under a strict scrutiny standard.

¶ 17   Cases cited by claimant do not persuade us that strict

  scrutiny must be applied here. At least two of the cases do not

  address the fundamental right to a fair hearing and therefore are

  inapposite. See M.L.B. v. S.L.J., 519 U.S. 102, 116 (1996) (state

  could not terminate mother’s fundamental right to parent without a

  hearing on grounds that mother could not afford court costs);

  Evans, 882 P.2d at 1343-44 (Amendment 2 was too broad and “not

  narrowly tailored” to constitutionally accomplish its stated goals of

  protecting the rights to freely practice religion, “personal privacy,”

  and “familial privacy”).




                                     8
¶ 18   A third case expressly holds that a pre-termination evidentiary

  hearing is not required — and thus no fundamental right to a

  hearing is violated — by the government using administrative

  procedures to determine continued social security benefits. See

  Mathews v. Eldridge, 424 U.S. 319, 340-42 (1976) (a claimant

  seeking continued social security disability benefits is not entitled

  to a pre-termination evidentiary hearing because social security

  disability benefits are “not based upon financial need” and “other

  forms of government assistance will become available where the

  termination of disability benefits places a worker or his family below

  the subsistence level”).

¶ 19   Accepting claimant’s argument that strict scrutiny analysis

  applies could also lead to the absurd result that the standard would

  apply whenever a litigant is dealt an unfavorable decision and then

  asserts the hearing was unfair because it was conducted by an

  allegedly unqualified or inadequately vetted judge.

¶ 20   Colorado courts have repeatedly held that workers’

  compensation claimants are not a suspect class and that workers’

  compensation benefits are not a fundamental right. See Dillard v.

  Indus. Claim Appeals Office, 134 P.3d 407, 413 (Colo. 2006);


                                     9
  Simpson v. Indus. Claim Appeals Office, 219 P.3d 354, 364 (Colo.

  App. 2009), rev’d in part and vacated in part on other grounds sub

  nom. Benchmark/Elite, Inc. v. Simpson, 232 P.3d 777, 778 (Colo.

  2010); Kroupa v. Indus. Claim Appeals Office, 53 P.3d 1192, 1197

  (Colo. App. 2002) (“[R]eceiving workers’ compensation benefits is

  not a fundamental right.”). The rational basis test therefore applies

  to equal protection challenges in the workers’ compensation

  context, and claimant’s constitutional challenge should be assessed

  under that standard. See Mathews, 424 U.S. at 349; Dillard, 134

  P.3d at 413; Kroupa, 53 P.3d at 1197.

¶ 21   Under the rational basis test, “a statutory classification is

  presumed constitutional and does not violate equal protection

  unless it is proven beyond a reasonable doubt that the classification

  does not bear a rational relationship to a legitimate legislative

  purpose.” Pace Membership Warehouse v. Axelson, 938 P.2d 504,

  506 (Colo. 1997). “[T]he burden is on claimant, as the challenging

  party, to prove the statute is unconstitutional beyond a reasonable

  doubt.” Pepper v. Indus. Claim Appeals Office, 131 P.3d 1137, 1139

  (Colo. App. 2005), aff’d on other grounds sub nom. City of Florence v.

  Pepper, 145 P.3d 654 (Colo. 2006).


                                    10
¶ 22     In applying rational basis review, “we do not decide whether

  the legislature has chosen the best route to accomplish its

  objectives.” Dean v. People, 2016 CO 14, ¶ 13. Instead, “[o]ur

  inquiry is limited to whether the scheme as constituted furthers a

  legitimate state purpose in a rational manner.” Id.

        2. Use of ALJs and Panel Members Who are Not Subject to
       Selection by the Governor or Retention by the Voters Does Not
                          Violate Equal Protection

¶ 23     Claimant contends that the structure of the Division of

  Workers’ Compensation — particularly its use of ALJs and the

  Panel to resolve disputes — violates his and other workers’

  compensation litigants’ rights to equal protection. Claimant

  challenges the constitutionality of the selection process for Panel

  members and the use of ALJs by asserting identical arguments.

  Because these arguments overlap, we address them together.

¶ 24     Claimant contends that the state’s process for choosing and

  retaining judicial officers is “carefully crafted to obtain fair and

  impartial judges.” He suggests that he and other workers’

  compensation litigants are forced to have their claims heard by a

  potentially partial ALJ or tribunal, because ALJs and Panel

  members are “appointed by the executive director of the department


                                     11
  of labor and employment[,] can serve forever,” and have not

  undergone the careful vetting of judges appointed under article VI.1

  This dichotomy between litigating civil suits and workers’

  compensation claims, he argues, violates his and other workers’

  compensation litigants’ right to equal protection. We disagree.

¶ 25   Claimant bears the burden of showing “that the classification

  lacks a legitimate governmental purpose and, without a rational

  basis, arbitrarily singles out a group of persons for disparate

  treatment in comparison to other persons who are similarly

  situated.” Dillard, 134 P.3d at 413. He identifies the class as all

  civil litigants. But, as several divisions of this court have noted,

  workers’ compensation litigants should not be lumped together with

  civil litigants generally because

             workers’ compensation cases are not ordinary
             civil disputes between “private parties litigating
             private rights” that must be resolved in the
             courts. Rather, the parties in workers’
             compensation proceedings have expressly
             surrendered common law rights, remedies, and
             proceedings in exchange for the benefits of the
             Act — namely, compensation to the employee
             for job-related injuries and immunity for the
             employer from common law claims.

  1 Judicial power in the State of Colorado is vested in the judicial
  branch by article VI of the Colorado Constitution.

                                      12
MGM Supply Co. v. Indus. Claim Appeals Office, 62 P.3d 1001, 1004

(Colo. App. 2002); see also Aviado v. Indus. Claim Appeals Office,

228 P.3d 177, 180-81 (Colo. App. 2009) (“[T]he General Assembly

essentially has determined that workers' compensation cases are

not civil cases that must be heard in a judicial court.”). We

therefore conclude that the class should be defined more narrowly

as comprising all workers’ compensation litigants, because parties

to workers’ compensation actions are subject to different rules and

a different statutory scheme than other litigants. See MGM Supply,

62 P.3d at 1004 (observing differences between litigants in

“ordinary civil disputes” and litigants in workers’ compensation

proceedings). Classified in this manner, it is clear that all workers’

compensation litigants, including claimant, are treated equally.

Also, using ALJs and the Panel — both of whom fall under

Colorado’s executive branch — to hear workers’ compensation

claims advances the Act’s goals of quickly and efficiently resolving

claims. § 8-40-102(1), C.R.S. 2016; see Simpson, 219 P.3d at 363;

MGM Supply, 62 P.3d at 1004. We conclude that advancing these

legitimate governmental goals is a sufficient rational basis for




                                  13
  employing executive branch ALJs and the Panel to decide workers’

  compensation cases.

¶ 26   Claimant’s arguments here mirror those addressed and

  rejected by other divisions of this court in two prior decisions: (1)

  Youngs v. Industrial Claim Appeals Office, (Colo. App. No.

  08CA2209, Nov. 19, 2009) (not published pursuant to C.A.R. 35(f))

  (Youngs I);2 and (2) Youngs v. Industrial Claim Appeals Office, 2012

  COA 85M (Colo. App. 2012) (Youngs II). In Youngs I, a claimant

  argued that his fundamental right to a fair hearing was jeopardized

  by the Division of Workers’ Compensation’s use of executive-

  appointed ALJs rather than judicial branch officers. In Youngs II,

  the same claimant argued that his rights to equal protection were

  violated because ALJs and Panel members were “not appointed by

  the Governor of Colorado for a term of years . . . and . . . not subject

  to impeachment.” Youngs II, ¶ 48. The division in Youngs II relied

  on the prior division’s decision as to the equal protection challenge

  on the basis of the doctrines of law of the case and issue preclusion.

  Further, relying on prior decisions of this court, Youngs I and II held

  2 Although the policy of this court forbids citation by parties to
  unpublished opinions, we cite to Youngs I to explain the procedural
  history and to place the decision in Youngs II in context.

                                     14
  that the claimant’s constitutional rights were not violated. Youngs

  II, ¶ 61. Youngs I and II show that, contrary to claimant’s

  conclusory assertion, the arguments he raises here are not

  “separate and distinct from arguments raised in prior cases.”

¶ 27   The prior decisions on which Youngs I and II relied apply

  equally here. And, they provide precedential grounds for rejecting

  the argument claimant now makes. See Aviado, 228 P.3d at 180-81

  (because there is no fundamental right to recover damages in

  district court, workers’ compensation claimants are not deprived of

  a “fundamental constitutional right to a hearing in district court”);

  Dee Enters., 89 P.3d at 434 (use of executive branch ALJs and the

  Panel does not prevent “the judicial branch of government from

  exercising power that is essential to its proper functioning”); MGM

  Supply, 62 P.3d at 1004.

¶ 28   Claimant denounces these prior opinions as “wrongly decided”

  and demands that they “be overturned.” Yet, he fails to articulate

  any sound legal bases for doing so. We conclude that Aviado, Dee

  Enterprises, and MGM Supply are well reasoned, and we find no

  basis to disagree with their holdings. The same basic complaint

  asserted in those three cases is argued here — that depriving


                                    15
  workers’ compensation claimants and respondents of access to

  judicial branch hearings violates their constitutional rights. No

  case cited by claimant, or any we have found, has held that

  administrative hearings deprive workers’ compensation litigants of a

  right to a fair hearing. To the contrary, the workers’ compensation

  scheme of dispute resolution has been universally upheld.

¶ 29   Moreover, workers’ compensation litigants have access to

  judicial review. Like the appellants in Aviado, Dee Enterprises,

  MGM Supply, and Youngs I and II, claimant had a right — which he

  exercised — to have his claim heard by a judicial branch appellate

  court. “The General Assembly has explicitly made the exercise of

  the powers conferred upon ALJs and the Panel subordinate to the

  judiciary by providing for a review as of right by this court for errors

  of law and findings of fact that are unsupported by the evidence.”

  Dee Enters., 89 P.3d at 434. Thus, “[a]ny right [claimant] may have

  to have [his] disputes considered by judges subject to popular vote

  is protected by the provisions of the Act authorizing judicial review

  by direct appeal to this court.” MGM Supply, 62 P.3d at 1004.




                                     16
¶ 30      Accordingly, we reject claimant’s contention that his right to

  equal protection was violated because his claim was heard by an

  executive branch ALJ and the Panel.

       3. The Industrial Claim Appeals Office’s Presence as a Party and
        Representation by the Attorney General’s Office Do Not Violate
                              Equal Protection

¶ 31      Claimant next challenges the Panel’s dual roles as a decision-

  maker and as a named litigant if a case is subsequently appealed to

  this court. He contends that the Panel’s fluid roles can improperly

  lead it to “magically transform back into an appellate tribunal,” a

  “scenario [that] reeks of impropriety.” He claims further that

  workers’ compensation claimants are the only litigants subjected to

  this dichotomy, which wrongfully deprives him and other workers’

  compensation litigants of equal protection. Again, we are not

  persuaded.

¶ 32      The Act permits “[a]ny person in interest, including Pinnacol

  Assurance, being dissatisfied with any final order of the division,

  [to] commence an action in the court of appeals against the

  industrial claim appeals office as defendant to modify or vacate any

  such order on the grounds set forth in section 8-43-308.”

  § 8-43-307(1), C.R.S. 2016 (emphasis added). Thus, claimant was


                                      17
  following the legislature’s mandate to name the Panel as a

  defendant when he appealed to this court.

¶ 33   First, workers’ compensation claimants are not the only

  litigants who encounter the Panel as both decision-maker and

  defendant. The Panel also appears as a defendant in

  unemployment cases brought before this court. See § 8-74-107,

  C.R.S. 2016.

            The threshold question in an equal protection
            challenge is whether the legislation results in
            dissimilar treatment of similarly situated
            individuals. To violate equal protection
            provisions, the classification must arbitrarily
            single out a group of persons for disparate
            treatment from that of other persons who are
            similarly situated.

  Pepper, 131 P.3d at 1140.

¶ 34   Claimant asserts that workers’ compensation litigants are

  treated unlike any other litigant and attempts to distinguish

  workers’ compensation litigants from unemployment litigants. But

  we perceive no fundamental distinction between these groups for

  equal protection purposes.

¶ 35   And, contrary to claimant’s underlying assumption, this exact

  dichotomy exists in the judicial branch, as well. Parties appearing



                                   18
before article VI courts who are dissatisfied with an order may seek

immediate relief from the order in the supreme court under C.A.R.

21, and may name the lower court or judge as a party. See Colo.

State Bd. of Med. Exam’rs v. Colo. Court of Appeals, 920 P.2d 807,

814 (Colo. 1996) (holding under C.A.R. 21 that the court of appeals

exceeded its jurisdiction in issuing stay). In such actions, the

district court is generally represented by the Attorney General’s

Office. See, e.g., Pearson v. Dist. Court, 924 P.2d 512, 517 (Colo.

1996) (ordering trial court to vacate its orders for mediation); People

v. Dist. Court, 894 P.2d 739, 746 (Colo. 1995) (finding respondent

court erred by suppressing evidence obtained through discovery in

the prior civil proceeding). In fact, if a court or judge is named in a

C.A.R. 21 petition, the implication for conflicts could be more

serious than the types of conflicts claimant fears; unlike workers’

compensation or unemployment cases that name the Panel

generally, a C.A.R. 21 petition that names an individual judge is

likely to be returned to that same judge to preside over subsequent

proceedings. See Halaby, McCrea & Cross v. Hoffman, 831 P.2d

902, 908 (Colo. 1992) (holding that judge exceeded his jurisdiction




                                   19
  when he imposed sanctions against party and prohibited

  enforcement of the sanction).

¶ 36   Still, even assuming there is disparate treatment of workers’

  compensation litigants in requiring them to name the Panel as a

  defendant in an appeal, we conclude such a requirement does not

  violate equal protection. Requiring the Panel to be added as a

  party, and permitting the Attorney General’s Office to represent the

  Panel on appeal, is not arbitrary. The entire Act is designed to

  “provide for the quick and efficient delivery of benefits to injured

  claimants at a reasonable cost to employers.” Dworkin, Chambers

  & Williams, P.C. v. Provo, 81 P.3d 1053, 1057 (Colo. 2003). The

  requirement that the Panel be named as a party to any appeal

  serves the Act’s legitimate and stated purpose of ensuring the

  thorough and expeditious review and, as necessary, enforcement of

  ALJ and Panel orders under the Act. Nevertheless, claimant insists

  that workers’ compensation litigants are denied their right to a fair

  hearing because they must appear before Panel members who are

  biased because of their dual status as arbiters of claims and also as

  parties in any appeal of those claims. He correctly asserts that the

  Code of Judicial Conduct requires a judge to disqualify himself or


                                     20
  herself if he or she becomes a party to the proceeding, and that

  another division of this court has held that the Code applies to ALJs

  and Panel members. See C.J.C. 2.11; Kilpatrick v. Indus. Claim

  Appeals Office, 2015 COA 30, ¶ 29 (“The C.J.C. thus

  unambiguously and expressly applies to PALJs, ALJs, and Panel

  members, contrary to claimant’s assertion.”). The Panel, however,

  is not in the same position as those individual judges in the cases

  on which claimant relies. The Panel is named as a collective body

  and its members never appear in an individual capacity. We detect

  neither actual partiality nor the appearance of partiality in this

  arrangement.

¶ 37   A review of the cases cited by claimant illustrates this

  distinction. Claimant cites to Venard v. Department of Corrections,

  72 P.3d 446 (Colo. App. 2003), for the proposition that judges may

  not become “advocates in a matter where they serve as judges.” In

  Venard, however, unlike this case, the same individual served on a

  decision-making board hearing a case brought by a plaintiff’s

  counsel and then also represented the state against the same

  plaintiff’s counsel in an unrelated matter. A division of this court

  disqualified the board member from deciding cases involving the


                                    21
  plaintiff’s attorney because of the undeniable appearance of

  impropriety. Id. at 450.

¶ 38   In contrast, Panel members who ruled on claimant’s case do

  not appear as individual defendants and the Panel is represented on

  appeal by counsel from the Attorney General’s Office. So, individual

  Panel members are not in the same adversarial posture as the

  board member described in Venard.

¶ 39   Claimant also relies on People v. Martinez, 185 Colo. 187, 523

  P.2d 120 (1974). In that case the court found that, after the

  prosecutor failed to appear for a hearing, the trial judge

            assumed the role of the district attorney. The
            court not only moved sua sponte for the
            admission of the transcript of the preliminary
            hearing into evidence, but called witnesses for
            the People, examined them and cross-
            examined defense witnesses. He made sua
            sponte objections to defense counsel’s
            questions and ruled on objections made to his
            own questions — many leading ones.

  Id. at 188-89, 523 P.2d at 120-21. These actions, the supreme

  court determined, demonstrated that the trial judge was not

  impartial but instead acted as “an advocate and not a judge.” Id. at

  189, 523 P.2d at 121. The Panel in this case did not take any

  similar actions; claimant named the Panel as a defendant as


                                    22
  required by section 8-43-307, and the Attorney General’s Office filed

  a brief on the Panel’s behalf as anticipated by that statute.

  Claimant cannot establish that the individual Panel members have

  provided evidence or testimony in his case, or have personally

  advocated the Panel’s position against his interests. The only

  individuals who have presented the Panel’s position are members of

  the Attorney General’s Office who have no role whatsoever in the

  Panel’s decision-making functions.

¶ 40   There simply has not been a showing, as there was in Martinez

  and Venard, that an individual Panel member has acted with any

  partiality or appearance of impropriety. For these reasons, we

  conclude that claimant has not established an equal protection

  violation due to the Act’s requirement that the Panel be named as a

  party. Pepper, 131 P.3d at 1140.

¶ 41   To the extent claimant asserts any impropriety or equal

  protection violation from the Attorney General’s Office representing

  the Panel, the argument is undeveloped. We therefore decline to

  address it. See Meza v. Indus. Claim Appeals Office, 2013 COA 71,

  ¶ 38; Antolovich v. Brown Grp. Retail, Inc., 183 P.3d 582, 604 (Colo.

  App. 2007) (declining to address “underdeveloped arguments”).


                                    23
       4. Section 8-43-404(5)(a)(II)(A) Does Not Improperly Single Out
        Governmental Workers and Therefore Does Not Violate Equal
                                  Protection

¶ 42     Claimant next challenges on equal protection grounds the

  statute that obligates an employer to furnish an injured worker with

  options for medical care. Section 8-43-404(5)(a)(I)(A) requires an

  employer to “provide a list of at least four physicians or four

  corporate medical providers or at least two physicians and two

  corporate medical providers or a combination thereof where

  available, in the first instance, from which list an injured employee

  may select the physician who attends the injured employee.” A

  later subsection of the statute carves out an exception for

  governmental entities and health care providers. It provides as

  follows:

              If the employer is a health care provider or a
              governmental entity that currently has its own
              occupational health care provider system, the
              employer may designate health care providers
              from within its own system and is not required
              to provide an alternative physician or
              corporate medical provider from outside its
              own system.




                                     24
  § 8-43-404(5)(a)(II)(A). Claimant asserts that this exemption

  deprives governmental workers of the right to select a physician in

  violation of equal protection. We disagree.

¶ 43   “To successfully challenge a statute on equal protection

  grounds, ‘the party asserting the statute’s unconstitutionality must

  show that the classification lacks a legitimate governmental

  purpose and, without a rational basis, arbitrarily singles out a group

  of persons for disparate treatment in comparison to other persons

  who are similarly situated.’” Zerba v. Dillon Cos., 2012 COA 78,

  ¶ 11 (emphasis added) (quoting Dillard, 134 P.3d at 413). By the

  plain terms of the statute, governmental workers are not the only

  group denied a list of four physicians. And if we determine that a

  rational basis exists for excluding employees of governmental

  entities and health care providers that have their own occupational

  health care provider system from the four-physician requirement,

  these groups are necessarily not “arbitrarily single[d] out . . . for

  disparate treatment” from other injured workers. Zerba, ¶ 11

  (emphasis added) (quoting Dillard, 134 P.3d at 413).

¶ 44   We conclude that a rational basis does exist for excluding

  employees of governmental entities and health care providers from


                                     25
  the four-physician referral requirement. Both health care providers

  and governmental entities are more likely to have the expertise and

  means to establish their own provider systems than other

  employers. The legislature having determined that only these two

  types of entities qualify for the exclusion is therefore not arbitrary

  or irrational. And requiring employees of these entities to use

  providers within those systems is consistent with the Act’s goals to

  minimize costs while efficiently providing care and compensation to

  injured workers. The fact that the statutory classification may

  impact only employees of these two types of entities does not render

  the classification unconstitutional. See Dillard, 134 P.3d at 414.

  Claimant therefore cannot establish an equal protection violation

  due to the physician referral exclusion.

          IV. Non-Constitutional Challenges to Panel’s Order

¶ 45   Claimant asserts three non-constitutional arguments: (1) the

  exemption from providing a list of four possible physicians did not

  apply because Denver Water did not meet the requirements of

  section 8-43-404(5)(a)(II)(A); (2) substantial evidence does not

  support the ALJ’s factual findings; and (3) the ALJ made numerous




                                     26
  evidentiary errors. We are not persuaded to set aside the Panel’s

  order by any of these arguments.

       A. Denver Water Complies with Statutory and Regulatory
           Requirements for Having Its Own Occupational
                        Health Care Provider

¶ 46   Claimant argues that Denver Water’s clinic does not meet

  section 8-43-404(5)(a)(II)(A)’s criteria for an “occupational health

  care provider system” because it does not have a full-time physician

  at the clinic. Specifically, claimant contends that because Dr.

  Macaulay is only present at the clinic two days per week and does

  not supervise the clinic’s operations, Denver Water’s clinic does not

  comply with the statutory and regulatory requirements for an on-

  site health care facility. So, he maintains, Denver Water was not

  statutorily exempt; should have provided him with a list of four

  potential physicians; and, when it failed to do so, violated section

  8-43-404(5)(a)(I)(A). We are not persuaded.

¶ 47   Section 8-43-404(5)(a)(II)(B) specifically states that in order for

  a governmental entity or health care provider to be exempt under

  the Act from listing four physicians, the on-site health care facility

  must meet “all applicable state requirements to provide health care

  services on the employer’s premises.” Id. The regulation governing


                                     27
  this provision requires “the on-site facility [to] be under the

  supervision and control of a physician, and a physician must be on

  the premises or reasonably available.” Dep’t of Labor & Emp’t Rule

  8-1(C)(1), 7 Code Colo. Regs. 1101-3 (emphasis added). We

  conclude that Denver Water’s clinic adequately complies with these

  requirements.

¶ 48   The regulation does not require that a physician be on the

  premises at all times. Rather, so long as a physician is “reasonably

  available” the statutory mandate is met. Dr. Macaulay works at the

  clinic twice per week and can be reached at other times, as needed.

  This meets the statutory requirements.

¶ 49   Dr. Macaulay does not have administrative authority over the

  clinic’s nursing staff or other personnel. But, Dr. Macaulay

  emphasized that he demands medical independence and is

  available to the clinic nurses to answer their medical questions. In

  other words, Dr. Macaulay exercises independent medical judgment

  and provides medical supervision at the clinic even though he does

  not provide any administrative supervision over the nursing staff

  such as approving vacation time, hiring staff, or making other

  personnel decisions.


                                     28
¶ 50   Claimant asserts that this is fatal to Denver Water’s clinic

  qualifying as an on-site health care facility. But the Panel

  interpreted Rule 8-1 as mandating that a physician be “responsible

  for making the necessary medical determinations and does not refer

  to the administrative supervision of employees such as scheduling

  time off and personnel matters.” While we are not bound by the

  Panel’s interpretation of the statute, and our review is de novo, we

  give “considerable weight” to the Panel’s interpretation, Zerba, ¶ 35,

  and do not set it aside “unless plainly erroneous or inconsistent

  with such regulations.” Id. at ¶ 37 (quoting Jiminez v. Indus. Claim

  Appeals Office, 51 P.3d 1090, 1093 (Colo. App. 2002)); see also

  Anderson v. Longmont Toyota, Inc., 102 P.3d 323, 326 (Colo. 2004).

  The Panel’s interpretation will therefore be set aside only “if it is

  inconsistent with the clear language of the statute or with the

  legislative intent.” Support, Inc. v. Indus. Claim Appeals Office, 968

  P.2d 174, 175 (Colo. App. 1998). We conclude that the Panel’s

  interpretation is reasonable and consistent with the legislative

  intent. We therefore adopt it and apply it.

¶ 51   Nor are we persuaded by claimant’s argument that the clinic

  does not comply with the statute because only one physician at a


                                     29
  time is staffing it. Focusing on the statute’s use of the plural —

  “the employer may designate health care providers” — claimant

  reasons that section 8-43-404(5)(a)(II)(A) requires every clinic to

  have more than one physician on-hand and available at any given

  time. (Emphasis added.) We disagree.

¶ 52   Nothing in the statute suggests that multiple physicians must

  be present at a clinic. Claimant cites to no authority for his

  proposed interpretation and we have found none. The statute’s

  plain language addresses an employer that “has its own

  occupational health care provider system” — singular — and the

  reference to designating “health care providers” within its own

  system simply allows an exempted employer the flexibility to employ

  or contract with one or more physicians. See § 8-43-404(5)(a)(II)(A).

¶ 53   Last, claimant argues that Denver Water effectively conceded

  that Dr. Macaulay is not part of its occupational health care

  provider system and waived its right to argue it had its own

  occupation health care provider system. He claims this is so

  because Denver Water objected when claimant’s counsel questioned

  claimant about his conversations with Dr. Macaulay concerning

  claimant’s impairment rating. As we understand claimant’s


                                    30
reasoning, he contends that if Denver Water considered Dr.

Macaulay an employee, it could not object to his statements on

hearsay grounds because the testimony would be an admission by

a party opponent and therefore fall within an exception to the

hearsay rule. But Denver Water’s counsel objected to the questions

about claimant’s conversation with Dr. Macaulay because the

statements were not made for purposes of a medical diagnosis.

And, claimant’s counsel argued only that the doctor’s statements

were admissible as prior inconsistent statements. Neither party

laid the foundation for or characterized the statements as an

admission nor argued that the court should admit them as such.

So we find no basis to conclude that Denver Water made any

concession or waived its right to argue that its clinic qualified as an

on-site health care facility. For these reasons, we conclude that

Denver Water’s clinic complied with the requirements of section

8-43-404(5)(a)(II)(B) and Rule 8-1(C)(1).




                                  31
       B. Substantial Evidence Supports the ALJ’s Conclusion that
           Claimant’s Low Back Injury was Not Work-Related

¶ 54    Claimant next contends that the ALJ disregarded critical

  evidence when he determined that claimant’s low back pain was

  unrelated to his work injury. We disagree.

               1. Governing Law and Standard of Review

¶ 55    “Proof of causation is a threshold requirement which an

  injured employee must establish by a preponderance of the

  evidence before any compensation is awarded.” Faulkner v. Indus.

  Claim Appeals Office, 12 P.3d 844, 846 (Colo. App. 2000). The

  issue of causation “is generally one of fact for determination by the

  ALJ.” Id.; see also H&H Warehouse v. Vicory, 805 P.2d 1167, 1170

  (Colo. App. 1990) (“The ALJ has great discretion in determining the

  facts and deciding ultimate medical issues.”).

¶ 56    We must uphold the ALJ’s factual determinations if the

  decision is supported by substantial evidence in the record. See

  § 8-43-308, C.R.S. 2016; Leewaye v. Indus. Claim Appeals Office,

  178 P.3d 1254, 1256 (Colo. App. 2007) (“We are bound by the

  factual determinations of the ALJ, if they are supported by

  substantial evidence in the record.”); Wal-Mart Stores, Inc. v. Indus.



                                    32
  Claims Office, 989 P.2d 251, 252 (Colo. App. 1999) (“If substantial

  evidence supports the ALJ’s conclusion that a claimant’s condition

  is work-related, that determination may not be disturbed on

  review.”). The reviewing court is bound by the ALJ’s factual

  determinations even if the evidence was conflicting and could have

  supported a contrary result. It is the fact finder’s sole province to

  weigh the evidence and resolve any contradictions. Pacesetter Corp.

  v. Collett, 33 P.3d 1230, 1234 (Colo. App. 2001); Metro Moving &

  Storage Co. v. Gussert, 914 P.2d 411, 415 (Colo. App. 1995)

  (reviewing court must defer to the ALJ’s credibility determinations

  and resolution of conflicts in the evidence and may not substitute

  its judgment for that of the ALJ).

         2. Substantial Evidence Supports the ALJ’s Decision

¶ 57   Dr. Macaulay repeatedly testified that, in his opinion,

  claimant’s low back pain was not related to his work injury. Even

  though he acknowledged that other doctors had differing opinions,

  Dr. Macaulay also expressed this opinion in a written report and

  when questioned by Denver Water’s counsel. The ALJ could have

  reached a different conclusion based on other available evidence.

  But the mere fact that contrary evidence exists that could support


                                       33
  the opposite result is insufficient to justify setting aside an ALJ’s

  order or the Panel’s decision affirming it. And, we may not reweigh

  the evidence to reach a result contrary to the ALJ’s factual findings

  if those findings are supported by evidence in the record. See

  Pacesetter Corp., 33 P.3d at 1234; Metro Moving & Storage Co., 914

  P.2d at 415.

¶ 58      The ALJ credited Dr. Macaulay’s testimony over other

  witnesses’ testimony. And because Dr. Macaulay’s opinions

  substantially support the ALJ’s factual finding that claimant’s low

  back pain is not related to his work injury, we must uphold this

  finding. See § 8-43-308; Leewaye, 178 P.3d at 1256; Wal-Mart

  Stores, Inc., 989 P.2d at 252.

       C. Other Alleged Evidentiary Errors Provide No Basis for Setting
                         Aside the Panel’s Decision

¶ 59      Last, claimant lumps together a number of “other issues,”

  including “multiple evidentiary issues,” that he asserts “constitute

  reversible error.” He implies that the Panel wrongly relied on

  mootness to dispose of issues; argues that the “case should be

  remanded for a determination regarding waiver”; asserts that the

  final admission should be stricken because it “does not have an



                                     34
  impairment rating attached”; and claims that “multiple evidentiary

  issues were raised.” None of these contentions provide a basis for

  setting aside the Panel’s order.

¶ 60   Claimant suggests the ALJ committed an evidentiary error

  that prevented him from impeaching Dr. Macaulay. As we

  understand his argument, claimant sought to discredit Dr.

  Macaulay with a contract purporting to show that Denver Water

  only renewed Dr. Macaulay’s contract because he had reduced its

  workers’ compensation costs. He contends that the ALJ “refused to

  consider such evidence and ruled the information was irrelevant.”

¶ 61   The record reveals, however, that the contract in question was

  admitted into evidence in its entirety. The ALJ was not required to

  explicitly reference this contract to demonstrate that he had

  considered it. An “ALJ operates under no obligation to address

  either every issue raised or evidence which he or she considers to

  be unpersuasive.” Magnetic Eng’g, Inc. v. Indus. Claim Appeals

  Office, 5 P.3d 385, 389 (Colo. App. 2000). Moreover, an ALJ “is not

  held to a crystalline standard in articulating his findings of fact”;

  findings are sufficient if “we are able to discern from the order the

  reasoning which underlies” it. Id. at 388.


                                     35
¶ 62   Claimant offers nothing more than one or two conclusory

  sentences, with no citations to legal authority, addressing his

  remaining allegations of waiver, striking the final admission, and

  “multiple” other evidentiary issues.

            Our Court will not search through briefs to
            discover what errors are relied on, and then
            search through the record for supporting
            evidence. It is the task of counsel to inform
            us, as required by our rules, both as to the
            specific errors relied on and the grounds and
            supporting facts and authorities therefor.

  Mauldin v. Lowery, 127 Colo. 234, 236, 255 P.2d 976, 977 (1953).

  “Given the dearth of legal grounds offered,” we decline to address

  claimant’s remaining arguments. Meza, ¶ 38; see also Antolovich,

  183 P.3d at 604; Castillo v. Koppes-Conway, 148 P.3d 289, 291

  (Colo. App. 2006) (a party who does not refer to evidence or

  authority in support of an argument does not present a cogent

  argument for review).

                             V. Conclusion

¶ 63   The Panel’s order is affirmed.

       JUDGE HAWTHORNE and JUDGE NIETO concur.




                                    36